         Case 1:20-cv-00452-BLW Document 71 Filed 04/06/21 Page 1 of 4




LAWRENCE G. WASDEN
ATTORNEY GENERAL

STEVEN L OLSEN
Chief of Civil Litigation Division

LESLIE M. HAYES, ISB #7995                           STEPHANIE C. NEMORE, ISB # 9080
Deputy Attorney General                              Deputy Attorney General
Civil Litigation Division                            Idaho State Police
954 W. Jefferson Street, 2nd Floor                   700 South Stratford Drive
P.O. Box 83720                                       Meridian, Idaho 83642
Boise, Idaho 83720-0010                              Telephone: (208) 884-7050
Telephone: (208) 334-2400                            Facsimile: (208) 884-7228
Facsimile: (208) 854-8073                            stephanie.nemore@isp.idaho.gov
leslie.hayes@ag.idaho.gov                            Attorney for Defendants
Attorney for Defendants


                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO

 JOHN DOE and RANDALL MENGES,                    Case No. 1:20-cv-00452

         Plaintiffs,                             MOTION TO SUPPLEMENT
 vs.                                             PLEADINGS WITH NEW EVIDENCE

 LAWRENCE WASDEN, Attorney General of
 the State of Idaho; KEDRICK WILLS,
 Colonel of the Idaho State Police Bureau of
 Criminal Investigation; LEILA MCNEILL,
 Bureau Chief of the Idaho State Police Bureau
 of     Criminal     Investigation  and    the
 INDIVIDUAL MEMBERS OF THE IDAHO
 CODE COMMISSION, all of the above in
 their official capacities,

         Defendants.


///

///

///
MOTION TO SUPPLEMENT PLEADINGS WITH NEW EVIDENCE - 1
         Case 1:20-cv-00452-BLW Document 71 Filed 04/06/21 Page 2 of 4




        Pursuant to Rule 15(d), Defendants hereby move this Court to supplement the pleadings

with new and additional evidence that has been discovered after the close of briefing in this matter.

This Motion is supported by the Declarations of Carol Redding and Counsel in this matter.

        Defendants have recently learned that Plaintiff Randall Menges is no longer an Idaho

resident and is no longer active on the Idaho sexual offender registry. See Declaration of Carol

Redding (“Redding Decl.”), ¶9. As previously noted, Menges registered in Idaho on December 8,

2020. Since that time, it has been determined that Menges has registered as a sex offender in

Oregon on February 19, 2021, and subsequently took up residence in Butte, Montana on March

12, 2021, where he also registered as a sex offender. Redding Decl., ¶5.

        When the Idaho Central Sex Offender Registry (“SOR”) received notice on March 31,

2021, that Menges registered as a sex offender in Montana, the process began to determine whether

he was appropriately registered in Idaho pursuant Idaho Code § 18-8307(4)(a). Ms. Redding went

to the National Sex Offender Registry to determine if Menges was registered in another State.

Redding Decl., ¶4. That search demonstrated that Menges was registered in two other states:

Oregon on February 19, 2021, and Montana on March 12, 2021. Redding Decl., ¶5.

        Menges did not notify the Idaho Sex Offender Registry of his registration in another

jurisdiction. It is unknown how long Menges resided in Idaho after his arrival on December 8,

2020.

        This new factual development raises serious questions of mootness and standing.

Defendants are willing to provide supplemental briefing after the hearing regarding the impact of

these newly and recently discovered facts. Defendants are also prepared to have Carrol Redding,

SOR Supervisor, and Leila McNeill, Bureau Chief, Bureau of Criminal Identification, available to

testify at the preliminary injunction hearing if the Court has questions related to this process or

MOTION TO SUPPLEMENT PLEADINGS WITH NEW EVIDENCE - 2
         Case 1:20-cv-00452-BLW Document 71 Filed 04/06/21 Page 3 of 4




their underlying declarations as to how the substantial equivalency determination was made for

Plaintiff John Doe.

       Dated this 6th day of April, 2021.

                                                  STATE OF IDAHO
                                                  OFFICE OF THE ATTORNEY GENERAL


                                            By:    /s/ Leslie M Hayes
                                                  Leslie M. Hayes
                                                  Deputy Attorney General




MOTION TO SUPPLEMENT PLEADINGS WITH NEW EVIDENCE - 3
         Case 1:20-cv-00452-BLW Document 71 Filed 04/06/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 6th day of April, 2021, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which caused the following parties or
counsel to be served by electronic means, as more fully reflected on the Notice of Electronic Filing.

Richard Eppink
American Civil Liberties Union of Idaho Foundation
REppink@acluidaho.org

Debra Groberg
Nevin, Benjamin, McKay &Bartlett, LLP
dgroberg@nbmlaw.com

Matthew Strugar
Law Office of Matthew Strugar
Matthew@matthewstrugar.com

Attorneys for Plaintiff

                                                             /s/ Leslie M Hayes
                                                      Leslie M. Hayes
                                                      Deputy Attorney General




MOTION TO SUPPLEMENT PLEADINGS WITH NEW EVIDENCE - 4
